UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6164


WILLIAM T. WALLACE, JR.,

                Plaintiff - Appellant,

          v.

MUFEED SAID, in his individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01433-TSE-TRJ)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Wallace, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William T. Wallace, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).        We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.            Wallace v. Said, No. 1:12-cv-

01433-TSE-TRJ (E.D. Va. filed Jan. 3, 2013 & entered Jan. 7,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2